Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17341559 filed on 06/08/2021.
Election/Restrictions
Applicant’s election without traverse of claims 1-6. 8-9, 11-20 in the reply filed on 8/15/2022 is acknowledged.
Allowable Subject Matter
Claims 1-14 are allowed (pending resolution of double patenting issue).
The following is an examiner' s statement of reasons for allowance: 
Claims 1-14:  The primary reason for the allowance of the claims is the inclusion of the limitation “an insulator material between a gate metal of the first gates and a gate metal of the second gates such that the gate metal of the first gates is between the insulator material and the quantum well stack”, in all of the claims in combination with the remaining features of independent claim 1.
Claims 18-20:  The primary reason for the allowance of the claims is the inclusion of the limitation “the gate is between a first nearest neighbor pair of second gates of the plurality of second gates, and the gate is between a second nearest neighbor pair of second gates of the plurality of second gates, the first nearest neighbor pair of second gates being nearest neighbors along a first direction, and the second nearest neighbor pair of second gates being nearest neighbors along a second direction, the second direction being different from the first direction”, in all of the claims in combination with the remaining features of independent claim 18.
Pioro-Ladriere et al.  (US 2019/0130298) teach a quantum dot device (Figs. 4A-4C, elements QD1, QD2) comprising: a quantum well stack (Figs. 4A-4C, element 492, paragraph 0015-0016); a plurality of first gates (Figs. 4A-4C, elements 401, 402, 412, 421) above the quantum well stack; and a plurality of second gates (Figs. 4A-4C, elements 431, 442) above the quantum well stack; wherein a first gate is between each nearest neighbor pair of second gates (Figs. 4A-4C).
However, Pioro-Ladriere et al. do not teach or render obvious the above-quoted features recited in independent claims 1 and 18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation “first gates above the quantum well stack; and 
second gates above the quantum well stack”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: The limitation “first gates” and “second gates” lack proper antecedent basis.
The examiner suggest amending the claim to recite “a plurality of first gates above the quantum well stack; and a plurality of second gates above the quantum well stack”.
Claims 16-17 are also rejected under 112(b) as they depend on base claim 15.
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,063,040. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of U.S. Patent No. 11,063,040 is the species claim and claim 15 of the instant application is the generic claim. The species claim anticipates the generic claim.
U.S. Patent No. 11,063,040
Instant Application
18. A quantum computing device, comprising: 
a quantum processing device, wherein the quantum processing device includes a quantum dot device, 
wherein the quantum dot device includes a quantum well stack, 

a plurality of first gates above the quantum well stack, and a plurality of second gates above the quantum well stack; a non-quantum processing device, coupled to the quantum processing device, to control electrical signals applied to the first and second gates; and a memory device to store data generated during operation of the quantum processing device; 
wherein (1) the plurality of first gates are arranged in electrically continuous rows extending in a first direction and the plurality of second gates are arranged in electrically continuous rows extending in a second direction perpendicular to the first direction, or (2) the plurality of second gates are arranged as points in a two-dimensional grid and diagonal subsets of the plurality of second gates with respect to the grid are electrically continuous.
15. A quantum dot device, comprising: 


a quantum well stack; 

first gates above the quantum well stack; and second gates above the quantum well stack, 




wherein the first gates are arranged in electrically continuous rows extending in a first direction, and the second gates are arranged in electrically continuous rows extending in a second direction perpendicular to the first direction.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pioro-Ladriere et al.  (US 2019/0130298).
Regarding Independent claim 15, Pioro-Ladriere et al.  a quantum dot device (Figs. 4A-4C, elements QD1, QD2) comprising:
 a quantum well stack (Figs. 4A-4C, element 492, paragraph 0015-0016); 
first gates (Figs. 4A-4C, elements 401, 402, 412, 421) above the quantum well stack; and 
second gates (Figs. 4A-4C, elements 474, 474) above the quantum well stack, 
wherein the first gates are arranged in electrically continuous rows extending in a first direction, and the second gates are arranged in electrically continuous rows extending in a second direction perpendicular to the first direction (Figs. 4B-4C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pioro-Ladriere et al.  (US 2019/0130298) in view of Yang et al. (US 2016/0218181).
Regarding claim 16, Pioro-Ladriere et al. teach all of the limitations as discussed above.
Pioro-Ladriere et al. do not explicitly disclose wherein an insulating material is disposed between a first one of the first gates and a second one of the first gates adjacent to the first one of the first gates.
Before the effective filling date of the invention it was well known in the art to form gate spacers as shown by Yang et al. in paragraph 0171 with the motivation to provide isolation.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pioro-Ladriere et al.  (US 2019/0130298).
Regarding claim 17, Pioro-Ladriere et al. teach wherein the quantum dot device is a quantum computing device that includes: a quantum processing device (paragraph 0022), comprising the quantum well stack, the first gates, and the second gates, a non-quantum processing device (paragraph 0060, 0076 disclose the capability of a central processing unit providing voltages to the gates from another embodiment with the motivation to provide functionality to the circuit), coupled to the quantum processing device, to control electrical signals applied to the first and second gates, and a memory device (paragraph 0077 discloses memory storage device such as random access memory storage) to store data generated during operation of the quantum processing device.





Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813